Citation Nr: 0820888	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for broncho/lung disease. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The veteran served on active duty from April 1959 to August 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim. 

The case was previously before the Board in June 2006 and 
July 2007, when it was remanded for examination of the 
veteran and medical opinions.  The requested development has 
been completed.   

In an April 2006 letter, the veteran requested that his claim 
for service connection for a May 1991 myocardial infarction 
be reopened.  To date, VA has not adjudicated the veteran's 
claim to reopen; this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's inactive pulmonary tuberculosis (PTB) and its 
residuals, including a blunted costophrenic right angle and 
stable right apical fibroid density, were incurred in active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
inactive pulmonary tuberculosis and its residuals, including 
a blunted costophrenic right angle and stable right apical 
fibroid density, have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The veteran contends that service connection for his 
broncho/lung disease, specifically PTB and its residuals, is 
warranted. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As to the first element, the evidence shows that the veteran 
was diagnosed with inactive PTB and its residuals, including 
a blunted costophrenic right angle and stable right apical 
fibroid density, at his September 2007 VA examination.  While 
the October 2006 and November 2006 examiners reported that 
the veteran did not have current PTB residuals, they did 
report that the veteran had inactive PTB.  Additionally, the 
November 2006 examiner stated that a more sensitive test, 
such as a magnetic resonance image (MRI) or computed 
tomography (CT) scan may have shown residuals of PTB.   

As to the second element, the veteran's service medical 
records shows that he was diagnosed with and treated for PTB 
on several occasions while in service, including being 
admitted to the hospital on three occasions between August 
1966 and January 1968, and being required to undergo chest x-
rays every six months after the initial onset of PTB to 
monitor the disease.  Notably, x-rays revealed a partial 
collapse of the right upper lobe with patent bronchus in 
August 1966, and minimal blunting of the right costophrenic 
angle in April 1967, July 1967, and March 1969.     

Finally, as to the third element, the October 2006, November 
2006, and September 2007 VA examiners reported that it was at 
least as likely as not that the veteran's PTB was caused by 
or the result of his service.  Further, the September 2007 
examiner supported his opinion with the rationale that the 
veteran incurred PTB while in service; received in-service 
treatment for this disease from 1966 to 1967; had pulmonary 
congestion in 1991;and current x-rays still revealed blunting 
of the right costophrenic angle.

Thus, the evidence is undisputed that the veteran incurred 
PTB while in service and that he has been diagnosed as having 
inactive PTB and its residuals, including a blunted 
costophrenic right angle.  Further, the VA examiners have 
attributed the veteran's PTB to his time in service, thereby 
providing the necessary nexus between the claimed in-service 
disease and the present disability.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for service 
connection for inactive pulmonary tuberculosis and its 
residuals, 


including a blunted costophrenic right angle and stable right 
apical fibroid density, is granted.  


ORDER

Service connection for inactive pulmonary tuberculosis and 
its residuals, including a blunted costophrenic right angle 
and stable right apical fibroid density, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


